Citation Nr: 1412546	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-27 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs healthcare system without a co-payment requirement for the period beginning October 10, 2010. 



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1951 until August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia which determined that the Veteran was responsible for co-payment charges associated with VA medical care based on his income for 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  

The Veteran's main argument is that VA failed to consider the expenses associated with his hobby of breeding horses.  Significantly, his October 2011 notice of disagreement (NOD) refers to enclosed "copies of bills and payments offsetting 2009 income."  An October 2011 comment in case history also refers to receipts from the hobby of raising horses including insurance, board, training, farrier and show expenses.  However, these bills and receipts are not currently associated with the claims file. 

Additionally, the September 2012 statement of the case (SOC) indicates that the Veteran signed a VA Form 10-10EZR in October 2010 in order to obtain cost-free care.  This document is not currently in the file.  Finally, it appears the Veteran's Substantive Appeal (Form VA 9) is incomplete.  On page 2 of this document, the Veteran's argument stops mid-sentence and he clearly notes "over"; however, there are no additional pages or attachments.  

As these documents consistent evidence and argument submitted by the Veteran in support of his appeal, remand is required to obtain these documents and associate them with the file.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Take appropriate steps to btain the entire, original VHA file and associated documents pertaining to this appeal, to include contacting the Veteran and requesting further copies, if necessary.  In particular, obtain the following documents referenced in the statement of the case and correspondence from the Veteran and associate these documents with the claims file:

a) The entire original October 2011 NOD with original attachments, including any and all bills and receipts related to medical care and expenses related to the Veteran's hobby of breeding horses.

b) The 10-10 EZ signed by the Veteran in October 2010 at a VA facility in Tomah, Wisconsin.  

c) The complete copy of the Veteran's October 2012 Substantive Appeal (Form VA 9). 

2.  After the development requested above has been completed, the issue on appeal should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



